FILED
                              UNITED STATES DISTRICT COURT                             DEC 23 2009
                              FOR THE DISTRICT OF COLUMBIA
                                                                                 Clerk, U.S. District and
                                                                                   Bankruptcy Courts
Frank Brett,                                   )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )       Civil Action No.
                                               )
Mayor Fenty et aI.,                            )
                                               )
       Defendants.                             )




                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

application and dismiss the case because the complaint fails to meet the minimal pleading

requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

       Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237,239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain" (1) a short and plain statement of the grounds for the court's jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355

F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).




                                                                                                            3
        Plaintiff, a resident of Baltimore, Maryland, sues District of Columbia Mayor Adrian

Fenty, the Library of Congress and a librarian there who he claims "gave [him] the run around"

when he requested her assistance. Plaintiff alleges that Mayor Fenty "slandered" him and "tried

to steal [his] civil rights" but in what way is unknown because plaintiff has not stated any

supporting facts. The complaint is mostly incomprehensible and, thus, fails to provide any notice

of a claim or the basis for federal court jurisdiction.     ~..........-....,",,'I be   dismissed. A separate

order accompanies this Memorandum Opinio




                                                United States District Judge
Date: Decembef-1-, 2009




                                                   2